Name: 2010/121/CFSP: Council Decision 2010/121/CFSP of 25Ã February 2010 amending the Annex to Common Position 2004/161/CFSP renewing restrictive measures against Zimbabwe
 Type: Decision
 Subject Matter: civil law;  international affairs;  cooperation policy;  defence;  rights and freedoms;  Africa
 Date Published: 2010-02-26

 26.2.2010 EN Official Journal of the European Union L 49/30 COUNCIL DECISION 2010/121/CFSP of 25 February 2010 amending the Annex to Common Position 2004/161/CFSP renewing restrictive measures against Zimbabwe THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 19 February 2004, the Council adopted Common Position 2004/161/CFSP renewing restrictive measures against Zimbabwe (1). (2) Council Decision 2010/92/CFSP (2), adopted on 15 February 2010, extended the restrictive measures provided for in Common Position 2004/161/CFSP until 20 February 2011. (3) The Council considers that one person should be added to the list of persons and entities subject to the restrictive measures provided for in Common Position 2004/161/CFSP. The list set out in the Annex to Common Position 2004/161/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The person mentioned in the Annex to this Decision shall be included in the list set out in the Annex to Common Position 2004/161/CFSP. Article 2 This Decision shall enter into force on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 25 February 2010. For the Council The President M. Ã . MORATINOS (1) OJ L 50, 20.2.2004, p. 66. (2) OJ L 41, 16.2.2010, p. 6. ANNEX The person referred to in Article 1 no 57 Jangara (a.k.a. Changara), Thomsen